                    Case 1:16-cv-07530-JMF Document 94 Filed 05/03/19 Page 1 of 2



                                 BELDOCK LEVINE               &    HOFFMAN LLP
                                 99 PARK AVENUE, PH/ 26 TH FLOOR
                                               NEW YORK, N.Y. 10016

CYNTHIA ROLLINGS                                  TEL: 12121 490-0400                 COUNSEL
JONATHAN MOORE                                   FAX: 12121 277-5880                  BRUCE E. TRAUNER
JONATHAN K. POLLACK                                WEBSITE: blhny.com                 PETER S. MATORIN
HENRY A. DLUGACZ                                                                      KAREN L. DIPPOLD
STEPHEN J. BLUMERT                                                                    JEFFREY A. GREENBERG
MARC A. CANNAN                                                                        MARJORY D. FIELDS
DAVID B. RANKIN                                                                       EMILY JANE GOODMAN
LUNA DROUBI                                                                             !JUSTICE, NYS SUPREME COURT, RET.I

MYRON BELDOCK 11929-20161                                                             FRANK HANDELMAN

LAWRENCE S. LEVINE 11934-20041

ELLIOT L. HOFFMAN 11929-20161
                                                                                       REF:



                                                                                      WRITER 's DIRECT DIAL:
                                               WRITER'S DIRECT CONTACT:
                                                     (212) 277-5892
                                                kszczepanski@blhny.com


                                                                  May 2, 2019

     VIA EMAIL (Furman_NYSDChambers@nysd.uscourts.gov)

     The Honorable Jesse M. Furman
     United States District Court
     Southern District of New York
     40 Foley Square, Room 2202
     New York, New York 10007

                  Re:   Maragh v. The Roosevelt Island Operating Corporation, et al. 16-cv-7530-JMF
                        Ex Parle Letter Motion to Withdraw as Plaintiffs Counsel

     Dear Judge Furman:

            This firm represents plaintiff Othniel Maragh ("plaintiff') in the above-referenced matter.
     We write, pursuant to Rules l(A), 3(A), and 7(B) of Your Honor's Individual Rules of Practice in
     Civil Cases to respectfully request permission to withdraw as plaintiffs counsel in this matter. We
     make this request, ex parte, pursuant to Local Rule 1.4 and the New York Rules of Professional
     Conduct, Rules 1. 7 and 1.16. In support of our motion, we have enclosed the declaration of Keith
     Szczepanski.

            We further respectfully request that this application be filed under seal, as it addresses
     communications protected under attorney-client privilege and involves an inflammatory allegation
     which, although untrue, should not be open for public inspection.

                        While the decision to unseal a document filed under seal is a matter left to the
                        district court's discretion .. . A review of the relevant case law demonstrates that
                        documents in support of motions to withdraw as counsel are routinely filed under
                        seal where necessary to preserve the confidentiality of the attorney-client
              Case 1:16-cv-07530-JMF Document 94 Filed 05/03/19 Page 2 of 2

8ELDOCK LEVINE         &   HOFFMAN LLP

   Honorable Jesse M. Furman
   May2, 2019
   Page2

                   relationship between a party and its counsel, and that this method is viewed
                   favorably by the courts.

   Team Obsolete, Ltd. v. A.HR.MA., Ltd., 464 F. Supp. 2d 164 (E.D.N.Y. 2006) (collecting cases)
   (internal citations omitted). If the Court finds that a conference is necessary, we are available at
   the convenience of the Court on May 6, 7, and 8. However, we request that any conference be held
   in camera because of the above-referenced privileged communications.

           Finally, we respectfully request that the mediation currently scheduled for May 9,2019 be
   adjourned, sine die, discovery in this matter be stayed, and plaintiff be provided thirty days to
   either retain new counsel or to prepare to proceed pro se. We will communicate to counsel for
   defendants and the mediators assigned to this matter that we are requesting to withdraw as counsel.

            We thank the Court for its attention to this matter.

                                                           Respectfully submitted,


                                                           -7�·
                                                           Keith Szczepanski

    Enc.

    cc:    Othniel Maragh (via email)


The Court sees no basis to keep this letter under seal, as it does not appear to include any confidential
attorney-client communications. Moreover, motions to withdraw must be made by formal motion, not
letter motion. Accordingly, the motion is denied without prejudice to renewal by formal motion no later
than May 7, 2019. Counsel shall file the motion on ECF. To the extent that any supporting papers
reference confidential communications, counsel should redact them in accordance with Paragraph 7(C) of
this Court's Individual Rules and Practices; there is no basis to file any papers under seal in their entirety.

The mediation currently scheduled for May 9, 2019 and any discovery deadlines are stayed pending
adjudication of the motion. Counsel should notify the mediation office and opposing counsel by close of
business today.

In accordance with Local Rule 1.4, counsel must serve a copy of his motion on Mr. Maragh and file proof
of such service. Any opposition to the motion --- by Mr. Maragh or Defendants --- shall be filed by May
17, 2019; any reply shall be filed by May 21, 2019.

                                       SO ORDERED.


                                                                               May 3, 2019
